Citation Nr: 0025998	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  99-00 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for heart disease due 
to nicotine dependence.

2.  Entitlement to service connection for Buerger's disease 
with partial amputation of the left foot due to nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to 
February 1956.  This appeal arises from an August 1998 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In June 2000, the veteran provided hearing testimony before 
the undersigned Veterans Law Judge at the Board of Veterans' 
Appeals (Board) in Washington, DC.  In addition to testimony 
provided on the aforementioned claimed disabilities, he also 
provided testimony on entitlement to service connection for 
hearing loss, headaches, and a psychiatric disorder.  These 
issues are not inextricably intertwined with the issues 
presently on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Therefore, these issues are referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for heart 
disease due to nicotine dependence is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation. 

2.  The claim of entitlement to service connection for 
Buerger's disease with partial amputation of the left foot 
due to nicotine dependence is not supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation. 


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a heart disorder and Buerger's disease with partial 
amputation of the left foot due to nicotine dependence in 
service are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question presented in this case is whether the 
veteran has presented well-grounded claims.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation. In this regard, the veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If the evidence presented by the veteran 
fails to meet this threshold level of sufficiency, no further 
legal analysis need be made as to the merits of the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  For the reasons 
discussed below, the Board finds that the veteran's claims 
are not well grounded.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist the claimant in developing the facts 
pertinent to a claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).

The veteran served on active duty from April 1953 to 
February 1956.  

Service medical records provide no findings, treatment or 
diagnosis for a heart disorder or Buerger's disease.  

After service, the veteran was seen by private physicians and 
also underwent VA examinations from 1959 to 1994 for 
disabilities unrelated to a heart disorder and Buerger's 
disease.  A private physician noted in a medical record dated 
in July 1977, that the veteran was attempting to stop 
smoking.  In August 1978, the veteran noted during a VA 
examination that he had worked for four years as a miner and 
twelve years as a cement finisher.  

In September 1995, the veteran was hospitalized at the McLeod 
Regional Medical Center.  His physician indicated that he had 
a long history of cigarette abuse with cold, painful, toes at 
the left foot.  He had a toenail removed from the left great 
toe approximately four weeks prior to the hospitalization and 
that had not healed.  It was thought that he had 
thromboangiitis obliterans (Buerger's disease) and amputation 
was recommended to remove the nonhealing ulcer and relieve 
his rest pain.  The veteran underwent left foot metatarsal 
amputation.  A pathology report revealed residuals of a left 
foot transmetatarsal amputation; organizing thrombi in the 
subcutaneous arteries with ulceration of the great toenail 
consistent with Buerger's disease.  Postoperatively, he 
developed some chest pain and was seen for a cardiology 
consultation.  He was felt to have chest pain consistent with 
angina pectoris.  EKG revealed changes consistent with 
ischemia as well as a history of hypertension.  The pertinent 
discharge diagnoses were thromboangiitis obliterans 
(Buerger's disease) of both feet, intermittent hypertension 
with headaches, and angina pectoris.  

In January 1996, the veteran was seen in the emergency room 
at the McLeod Regional Medical Center for evaluation of chest 
pain and elevated blood pressure.  He was admitted for a left 
heart catheterization and the impression was significant 
atherosclerotic coronary disease.  The appellant underwent a 
percutaneous transluminal coronary angioplasty shortly 
thereafter.

Private outpatient treatment records dated from 
September 1995 to June 1998 are associated with the claims 
folder.  These records show treatment for several unrelated 
disabilities, hypertension, and Buerger's disease.  

In March 1999, the veteran presented personal hearing 
testimony before the RO.  He testified that he began smoking 
in service.  He related that he felt no peer pressure but 
began to smoke to feel macho.  He began to develop problems, 
he believes, that were related to tobacco use, in his mid-
twenties.  He also stated that those problems were muscle 
cramps in his legs.  The symptoms of Buerger's disease became 
apparent five to seven years after service and he indicated 
that he was told by his doctor that he had Buerger's disease 
for years but that it has "just come to a head."  He also 
testified that his heart problems were first diagnosed in 
1996; he had breathing problems approximately three weeks 
after service discharge; that doctors had indicated that his 
Buerger's disease and heart disorder were due to heavy 
smoking; and he was addicted to cigarettes when he came out 
of service.  

VA outpatient treatment records dated from March 1994 to 
April 1999 are associated with the claims folder.  These 
records indicate treatment for several disabilities, 
including stable angina, hypertension and Buerger's disease.  

The veteran testified at a Board hearing before the 
undersigned in June 2000.  He asserted that he did not smoke 
prior to service, that he began smoking in-service, and that 
he received these cigarettes in his C-rations and 
inexpensively on base.  He stated further that he was 
pressured to smoke in-service, that he was smoking 
approximately three packs of cigarettes a day when he was 
discharged from active duty, that he received shots for 
Charley horses during the last five months in-service.  The 
appellant testified that he was told postservice by private 
physicians that he had poor circulation, and that he was 
diagnosed with hypertension in 1995.  The appellant stated 
that he believed that smoking caused his heart condition; but 
he was not treated for problems because he was a smoker while 
on active duty.  He further related that he smoked for 
another 40 years before his diagnosis of Buerger's disease.  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The VA General Counsel has held that if the evidence 
establishes that the veteran incurred a disease or injury 
from tobacco use in the line of duty while on active 
military, naval, or air service, service connection may be 
established for disability or death resulting from that 
disease or injury, even if the disease or injury does not 
become manifest until after service discharge.  VAOPGCPREC 2-
93; 58 Fed.Reg. 42,756 (1993).  Precedent opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 
& Supp. 1999).  

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying upon the criteria set forth in VAOPGCPREC 67-90; 
55 Fed.Reg. 43,253 (1990), stated that nicotine dependence 
may be considered a disease for VA compensation purposes.

In VAOPGCPREC 19-97; 62 Fed.Reg. 37,954 (1997), it was stated 
that, assuming that VA adjudicators accept the conclusion 
that nicotine dependence may be considered a "disease" for 
compensation purposes, then secondary service connection 
could be established under the terms of 38 C.F.R. § 3.310(a), 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.  The General Counsel further indicated that assuming 
VA adjudicators did adopt the Under Secretary for Health's 
conclusion that nicotine dependence may be considered a 
disease for compensation purposes, then the two principal 
questions that must be answered by adjudicators in resolving 
a claim for benefits for tobacco-related disability or death 
secondary to nicotine dependence are:  (1) whether the 
veteran acquired a dependence on nicotine during service; and 
(2) whether nicotine dependence which arose during service 
may be considered the proximate cause of disability or death 
occurring after service.

The General Counsel also indicated that, on the issue of 
proximate cause, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, then adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence; or exposure to environmental or occupational 
agents after being discharged from the military.

In a July 1997 letter, which was provided to the directors of 
all Veterans Benefits Administration offices (ROs) and 
Medical Centers (VAMCs), VA's Acting Under Secretary for 
Benefits indicated that, in view of the conclusion by the 
Under Secretary for Health for VA that nicotine dependence 
may be considered a disease for VA compensation purposes, 
then the answer in all nicotine dependence cases to the first 
element set forth in the precedent opinion by the General 
Counsel (VAOPGCPREC 19-97) is that nicotine dependence is 
such a disease.  The Acting Under Secretary for Benefits 
noted that each decision must then specifically address the 
remaining two elements; i.e., whether the veteran acquired a 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by him, noting that proximate cause is to be defined 
by the parameters that were set forth by the General Counsel 
in its precedent opinion and according to 38 C.F.R. § 3.310.

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) into law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  This applies only to 
claims filed after June 9, 1998, and does not affect veterans 
or survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.  The 
instant claim was filed in May 1998, and is not affected by 
the IRS Reform Act.  

In this case, the veteran claims that he has a heart disorder 
and Buerger's disease due to nicotine dependence which was 
incurred in service.  There is, however, no competent medical 
evidence that shows that the veteran has nicotine dependence 
as a result of in-service smoking.  Although the veteran has 
presented evidence of a current heart condition and Buerger's 
disease, none of the medical evidence of record has 
attributed these conditions to nicotine dependence in 
service.  The veteran claims that his physician informed him 
that these conditions were the result of cigarette smoking.  
A review of the medical records associated with the claims 
folder indicate his physician's concern with his cigarette 
history as it relates to these disabilities.  The medical 
evidence does not show, however, nor did he state, that his 
physician indicated that he was dependent on nicotine in 
service or that his current disabilities were the result of 
nicotine dependence that began in service.  The only person 
who has presented this opinion is the veteran himself.  Since 
the veteran is a layman untrained in the field of medicine, 
he is not competent to give medical opinions on diagnosis or 
etiology, and his statements do not serve to make the claim 
as to nicotine dependency well grounded.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v Derwinski, 2 Vet. App. 494 
(1992).  

In this instance, the competent evidence does not show that 
the veteran has nicotine dependence that was incurred in 
service.  Since any nicotine dependence he may have is not 
service connected, there is no way to secondarily service 
connect any heart disability or Buerger's disease via any 
nonservice connected nicotine dependence.  Based on the 
foregoing, plausible claims for service connection for a 
heart condition and Buerger's disease due to a service-
incurred nicotine dependence have not been established.

The benefits sought on appeal are denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).

To the extent that the appellant suggests that a physician 
has linked his three year history of in-service smoking to 
heart disease and Buerger's disease first presented decades 
postservice, the Board finds that the veteran's account, "of 
what (a physician) purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Id. at 77.  Moreover, the Board notes that the only named 
physician in this context was a Dr. Sullivan, who is 
deceased, and whose records are not available.  As such, the 
Board is not obligated to seek any opinion from Dr. Sullivan 
or suggest that the appellant do likewise.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  Cf. Porter v. Brown, 5 
Vet. App. 233, 237 (1993) ("VA had no duty to seek to obtain 
that which did not exist").


ORDER

Service connection for a heart condition due to nicotine 
dependence in service is denied.  Service connection for 
Buerger's disease with partial amputation of the left foot 
due to nicotine dependence in service is denied.  


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


